DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US2015/0245723).

Regarding claims 1, 11 Alexander teaches an electromagnetic/sensing device, comprising: 
An electromagnetic device configured to generate a magnetic field (coil para 136, coil produces magnetic field);
a sensing module configured to obtain a measurement data of an object to be measured (abstract; para 15); a first processing module coupled to the sensing module and configured to receive the measurement data of the object to be measured from the sensing module (para 200); and 
a power module coupled to the sensing module and the first processing module (wireless power receiver 92: para 133), the power module configured to produce a supply voltage based on a magnetic field generated by an electromagnetic device to power the sensing module and the first processing module (coil para 136).  

With respect to claims 2, 12, Alexander teaches the magnetic field is generated by the electromagnetic device while heating the object to be measured (coil: para 136, coil generates magnetic field which is absorbed by the receiving coil, heating: para 137).  
Regarding claims 3, 13, Alexander teaches the power module includes a first inductance coil (para 136), and the electromagnetic device includes a second inductance coil energized to generate the magnetic field, the first inductance coil is inductively coupled with the second inductance coil to produce the supply voltage (coil: para 136, coil generates magnetic field which is absorbed by the receiving coil).  
  
With respect to claim 5, Alexander teaches a first communication module coupled to the first processing module and the power module and powered by the supply voltage (para 200), the first communication module configured to receive the measurement data of the object to be measured from the first processing module and send the measurement data to a second communication module (para 200).  

Regarding claim 6, Alexander teaches the electromagnetic device is configured to generate the magnetic field while heating the object to be measured (para 197), 
the electromagnetic device includes: the second communication module configured to receive the measurement data of the object to be measured from the first communication module (Fig 37); and 
a second processing module coupled to the second communication module (Fig 37, mobile electronic device: para 290, mobile devices has processor in it), the second pressing module is configured to receive the measurement data of the object to be measured from the second communication module and adjust an intensity of the magnetic field based on the measurement data to control a heating level of the object to be measured (para 200).  

With respect to claims 7, 16, Alexander teaches the first communication module and the second communication module are wireless communication modules (Fig 37, para 290).  

Regarding claims 8, 17, Alexander teaches the sensing module includes at least one sensing element (temperature: para 200).  

With respect to claim 9, 18, Alexander teaches the measurement data of the object to be measured is temperature data of the object to be measured (temperature para 200).  

Regarding claims 10, 19, Alexander teaches the sensing device is a stand-alone sensing device (Fig 37).

With respect to claim 15, Alexander teaches the sensing device includes a first communication module coupled to the first processing module and the power module and powered by the supply voltage (para 200); and, the first communication module is configured to receive the measurement data of the object to be measured from the first processing module and send the measurement data to a second communication module (Fig 37), the electromagnetic device is configured to heat the object (para 197) to be measured and includes: the second communication module configured to receive the measurement data of the object to be measured from the first communication module (Fig 37, mobile electronic device: para 290, mobile devices has processor in it); and a second processing module coupled to the second communication module and configured to receive the measurement data of the object to be measured from the second communication module and adjust an intensity of the magnetic field based on the measurement data to control a heating level of the object to be measured (para 197, 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US2015/0245723) as applied to claim 3/11 above, and further in view of Jung et al. (US2017/0/0338685 hereinafter Jung).

With respect to claims 4, 14, Alexander does not teach the power module includes a signal processing unit configured to process the supply voltage before powering the sensing module and the first processing module, the processing of the signal processing unit is at least one of rectification, filtering, and voltage transformation.  
Jung teaches the power module includes a signal processing unit configured to process the supply voltage before powering the sensing module and the first processing module (rectification 254 Fig 3), the processing of the signal processing unit is at least one of rectification, filtering, and voltage transformation (DC/DC converter 255 Fig 3).  
Both Alexander and Jung teach wireless powering of sensor circuit using coils which is alternating signals and circuits uses DC voltages to power/operate.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include signal processing unit as taught by Jung for smoothing noise and powering the circuit.  

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US2015/0245723) in view of Preston et al. (US2019/0/0041271 hereinafter Preston).

Regarding claims 20 and 22, Alexander teaches an electromagnetic/sensing device, comprising: 
An electromagnetic device configured to generate a magnetic field (coil para 136, coil produces magnetic field);
a sensing module configured to obtain a measurement data of an object to be measured (abstract; para 15); a first processing module coupled to the sensing module and configured to receive the measurement data of the object to be measured from the sensing module (para 200); and 
a power module coupled to the sensing module and the first processing module (wireless power receiver 92: para 133), the power module configured to produce a supply voltage based on a magnetic field generated by an electromagnetic device to power the sensing module and the first processing module (coil para 136).  

However, Alexander does not teach a probe member configured to at least partially accommodate the sensing module; and a handle member configured to at least partially accommodate the power module.
Preston teaches a probe member configured to at least partially accommodate the sensing module (38 Fig 5); and a handle member configured to at least partially accommodate the power module (36 Fig 5) and handle is an angle (34 Fig 2A, 2B).
Both Alexander and Preston teach a sensor with wireless power module.  Furthermore, Alexander teaches installing different circuit elements at different locations of containers. 
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a probe member as taught by Preston for ease of measuring temperature. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).  

With respect to claim 21, Alexander teaches the magnetic field is generated by the electromagnetic device while heating the object to be measured (coil: para 136, coil generates magnetic field which is absorbed by the receiving coil, heating: para 137).  

Regarding claim 23, Alexander teaches the power module includes a first inductance coil (para 136), and the electromagnetic device includes a second inductance coil energized to generate the magnetic field, the first inductance coil is inductively coupled with the second inductance coil to produce the supply voltage (coil: para 136, coil generates magnetic field which is absorbed by the receiving coil).  
  

With respect to claim 24 and 25, although Alexander does not teach the handle member includes a first housing configured to connect to the probe member and at least partially accommodate the first processing module and a second housing configured to connect to the first housing and at least partially accommodate the power module, Alexander teaches installing different circuit elements at different locations of containers. 
Preston teaches the handle member includes a first housing configured to connect to the probe member (36 Fig 5) and at least partially accommodate the first processing module (36 Fig 5), and handle is an angle (34 Fig 2A, 2B).

Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a probe member as taught by Preston for ease of measuring temperature. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).   Regarding separate housing and connecting to the first housing and at least partially accommodate the power module, Preston teaches multiple housing arrangements wherein different circuit elements are installed (Fig 2, 7, 11). 

Regarding claim 26, Alexander teaches the electromagnetic device is configured to generate the magnetic field while heating the object to be measured (para 197), 
the electromagnetic device includes: the second communication module configured to receive the measurement data of the object to be measured from the first communication module (Fig 37); and 
a second processing module coupled to the second communication module (Fig 37, mobile electronic device: para 290, mobile devices has processor in it), the second pressing module is configured to receive the measurement data of the object to be measured from the second communication module and adjust an intensity of the magnetic field based on the measurement data to control a heating level of the object to be measured (para 200).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Kim et al. (US2017/0280510) teaches hanger type wireless temperature sensor with ability to power wirelessly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855